EXHIBIT 10.1

AMENDMENT NUMBER ONE
TO THE
CHANGE OF CONTROL AGREEMENT BETWEEN
GEORGIA-PACIFIC CORPORATION
AND
GARY A. MYERS, DATED MARCH 15, 1999




          WHEREAS, the Board of Directors of Georgia-Pacific Corporation (the
"Board") desires to amend the Change of Control Agreement between
Georgia-Pacific Corporation and Gary A. Myers, dated March 15, 1999
("Agreement") to expand the definition of "Change in Control."



          NOW THEREFORE, the Board hereby amends the Agreement as follows:



                    1.    Section 1(c) of the Agreement is amended by adding the
following to the end thereof:



"(v)    Consummation of the Transaction as defined in the Board Resolution
approving Project Forest dated July 18, 2000, and as contemplated in the
Agreement and Plan of Merger by and among Plum Creek Timber Company, Inc.,
Georgia-Pacific Corporation, and the Spincos (as defined therein) dated July 18,
2000."